Van Brunt, P. J.
The ground upon which the order of arrést in this case was issued was undoubtedly because of the misappropriation by the defendant of money claimed to have been received in a fiduciary capacity.
The complaint does not contain the allegations required by § 549 of the Code, which are necessary to sustain an order of arrest. Bartlett v. Sutorius, 25 N. Y. State Rep., 629.
The order appealed from should be reversed, with ten dollars costs and disbursements.
Brady and Daniels, JJ., concur.